Case 18-13585-mdc          Doc 68     Filed 05/28/19 Entered 05/28/19 16:46:14              Desc Main
                                      Document     Page 1 of 2


                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:
                                                 )
CHAD WILLIAMS                                    )        Case No. 18-13585-mdc
                                                 )
                 Debtor                          )        Chapter 13
                                                 )
CHAD WILLIAMS                                    )        Related to Document No. 61 & 62
                                                 )
                 Movant                          )
                                                 )
                                                 )
U.S. BANK TRUST NATIONAL                         )
ASSOCIATION, AS TRUSTEE OF                       )
BUNGALOW SERIES F TRUST                          )
                                                 )
                 Respondent                      )

    RESPONSE TO DEBTOR’S OBJECTION TO PROOF OF CLAIM NUMBERED 7-1 AND
       RESPONSE TO DEBTOR’S RESPONSE TO THE CERTIFICATE OF DEFAULT

          U.S. Bank Trust National Association, as Trustee of Bungalow Series F Trust(“U.S. Bank”), by

and through its undersigned counsel, files this Response to the Debtor’s Objection to Proof of Claim

Numbered 7-1 (“Objection”) filed by U.S. Bank (“Claim”) and this Response to the Debtor’s Response

to the Certificate of Default (“Response”), and in support thereof, avers as follows:

                                    RESPONSE TO THE OBJECTION

          1.     The allegations in Paragraph 1 are admitted.

          2.     The allegations in Paragraph 2 are admitted.

          3.     The allegations in Paragraph 3 are denied, as the Proof of Claim is a document which

speaks for itself.

          4.     The allegations in Paragraph 4 are denied, as form 410 is a document which speaks for

itself.

          5.     The allegations in Paragraph 5 are denied as the mortgage modification agreement is a

document which speaks for itself.

          6.     The allegations in Paragraph 6 are denied as the mortgage modification agreement is a

document which speaks for itself. By way of further response, the $292.28 in estimated monthly escrow
Case 18-13585-mdc               Doc 68   Filed 05/28/19 Entered 05/28/19 16:46:14             Desc Main
                                         Document     Page 2 of 2


and the total monthly payment of $691.65, adjusts after year 1, pursuant to the terms of the loan

documentation.

        7.       The allegations in Paragraph 7 are denied. By way of further response, form 410 lists a

payment change in the total monthly payment to $624.28 on March 1, 2017, and again on September 1,

2017 to a total monthly payment of $1,040.94.

                RESPONSE TO THE RESPONSE OF CERTIFICATE OF DEFAULT

        8.       In response to Debtor’s Paragraph 5 and 7 of the Response, Respondent acknowledges

receipt of the $2,450.00 payment made by the Debtor on April 15, 2019. By way of further response,

counsel for Respondent sent an updated post-petition payment history to Debtor’s Counsel on May 9,

2019, showing that the payment has been applied to the account and that there is still a default. A copy of

this payment history is attached here as Exhibit “A”.

        WHEREFORE, U.S. Bank respectfully requests that this Court enter an Order denying the

Objection and allowing Claim No. 7-1 in the amount of $150,532.49, and granting such other relief as the

Court deems just proper and equitable.

                                                         Respectfully submitted,

Dated: May 28, 2019                                      TUCKER ARENSBERG P.C.

                                                         /s/ Jillian Nolan Snider
                                                         Jillian Nolan Snider Esquire
                                                         1500 One PPG Place
                                                         Pittsburgh, PA 15222
                                                         (412) 566-1212
                                                         jsnider@tuckerlaw.com

                                                         Counsel to U.S. Bank Trust National Association




                                                    2
TADMS:5149106-1 032787-185259
